Citation Nr: 1742247	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thyroid cyst/nodule.

2.  Entitlement to an initial compensable disability rating for service-connected left cheek scar as a residual of excision of basal cell carcinoma and right cheek scar status post squamous cell cancer, also claimed as skin cancer.

3.  Entitlement to an initial compensable disability rating for service-connected scars of the lower back status post skin surgery, also claimed as skin cancer.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1985, and again from February 1990 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2010, service connection was granted for a residual left face scar following excision of basal cell carcinoma.  In May 2013, service connection was granted for lower back scars, status post skin surgery.

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issues of entitlement to increased ratings for the Veteran's cheek scars and lower back scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, his thyroid cyst/nodule had its onset during a period of active duty military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid cyst/nodule have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran generally maintains that he developed a thyroid cyst/nodule as a result of his active duty service.  His available service treatment records are silent for any complaints, treatment or diagnoses related to thyroid cysts or nodules.

Post-service treatment records include a January 2005 private treatment record which reflected that the Veteran's thyroid gland was heterogeneous with hypodensities predominantly on the left which may represent a cyst or nodules.  Subsequently dated private treatment records note the Veteran's history of having a thyroid cyst.

In April 2013, the Veteran underwent a VA examination where he was diagnosed with thyroid nodules.  The examiner noted that the condition began in 2005, adding that the Veteran reported the condition was detected on a body scan.  The VA examiner concluded that the Veteran's thyroid cyst/nodule was less likely as not incurred in or caused by treatment that occurred during military service.  In support of this conclusion, the VA examiner stated that a review of the available service medical records did not indicate the Veteran had any treatment for a thyroid cyst or nodule while on active duty.  The examiner further stated there was insufficient evidence in the available service medical records to establish such a relationship.

Subsequently, in a January 2017 e-mail statement, the Veteran's treating doctor stated it was "exceedingly likely" that the nodules discovered in 2005 were likely to have been present when the Veteran retired from active duty service in 2003, "given the natural history of gradual insidious growth for many if not most thyroid nodules."

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence and opinions from the Veteran's treating doctor and the April 2013 VA examiner provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran. 

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's thyroid cyst/nodule had its onset during active duty service.  Consequently, service connection is granted.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a thyroid cyst/nodule is granted.


REMAND

With respect to the increased rating claims on appeal, the Board notes that the Veteran had never filed a claim for scars.  Rather, his initial September 2008 claim listed "skin cancer carcinoma" as the issue for which he sought entitlement.  Further, his February 2009 duty to assist letter from VA characterized the issue as "skin cancers (carcinoma)."  

The Veteran was granted service connection and assigned separate noncompensable disability ratings for right and left cheek scars status post squamous cell cancer, as well as lower back scars status post skin surgery.  However, in both his January 2011 Notice of Disagreement and in his Board hearing testimony, the Veteran continued to maintain that he has multiple scars that are the result of excisions due to basal cell carcinoma, squamous cell carcinoma and pre-cancerous lesions, including scars on his right lower abdomen, upper back and behind his left knee.  

It is unclear from a review of the record whether these other scars were considered in the grant of service connection for scars of his cheeks and lower back or whether any manifestations of those other scars should have been considered in the assignment of the current evaluations.  Therefore, in order to facilitate Board review and to ensure that the Veteran is fully aware of the issues on appeal, and can effectively participate in the appellate process, remand is required for clarification of the issues and benefits sought on appeal related to the Veteran's initial service connection claim of "skin cancer carcinoma."

Accordingly, the case is REMANDED for the following action:

The AOJ should clarify whether service connection has been properly established for the Veteran's initial claim seeking entitlement to service connection for "skin cancer carcinoma."  If so, the disability should be appropriately rated, to include all findings attributable to the Veteran's multiple reported scars.  The AOJ should conduct any development deemed necessary and appropriately adjudicate this issue.  

2.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


